 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MIGUEL AVILA, et al.,                              Case No. 1:18-cv-01684-LJO-SAB

12                  Plaintiffs,                         ORDER STRIKING “FIRST AMENDED
                                                        COMPLAINT” AND REQUIRING
13          v.                                          PLAINTIFF TO SHOW CAUSE WHY
                                                        SANCTIONS SHOULD NOT ISSUE FOR
14   ANTHONY ALLEN ALEWINE, et al.,                     FAILURE TO COMPLY WITH COURT
                                                        ORDER
15                  Defendants.
                                                        (ECF Nos. 6, 7)
16
                                                        FIVE DAY DEADLINE
17

18          Miguel Avila and Yamilet Avila, through her guardian ad litem, filed this action on

19 December 11, 2018. (ECF No. 1.) Plaintiff filed the complaint and enclosed the petition for a
20 guardian ad litem using the designation of “notice”. On December 12, 2018, a notice issued

21 from the Clerk of the Court directing Plaintiff Yamilet Avila to file her petition for appointment

22 of a guardian ad litem and advising counsel of where the correct item could be found in the ECF

23 docketing system. (ECF No. 2.) Plaintiff did not file the petition as directed by the Clerk. On

24 January 14, 2019, an order was filed requiring Plaintiff to file a petition for appointment of a

25 guardian ad litem on or before January 15, 2019. (ECF No. 6.) Plaintiff did not file a petition as

26 required by the January 14, 2019 order.
27          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

28 Rules or with any order of the Court may be grounds for imposition by the Court of any and all


                                                    1
 1 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

 2 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

 3 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 4 2000). Plaintiff has ignored the directive of the Clerk of the Court to file the petition for

 5 appointment of a guardian ad litem and this Court’s order requiring that the petition be filed.

 6          Additionally, on January 16, 2019, Plaintiff filed a docket selecting “First Amended

 7 Complaint”. (ECF No. 7.) Upon review of this document it is a copy of a summons. This

 8 document shall be stricken from the record as filed under the incorrect designation. Plaintiff’s

 9 counsel is advised that more care should be used when filing items on the docket to ensure that

10 the correct item is selected to properly reflect the document filed.

11          Accordingly, the Court HEREBY ORDERS that:

12          1.      PLAINTIFF SHALL SHOW CAUSE in writing within five (5) days of the date

13                  of entry of this order why a petition for appointment of a guardian ad litem has

14                  not been filed in compliance with the January 14, 2019 order;

15          2.      The docket listed as “First Amended Complaint” (ECF No. 7) is STRICKEN

16                  FROM THE RECORD; and

17          3.      Plaintiff is forewarned that the failure to show cause may result in the

18                  imposition of sanctions, including the dismissal of this action for failure to

19                  comply with orders of this court.

20
     IT IS SO ORDERED.
21

22 Dated:        January 17, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                     2
